     Case 1:19-cv-01669-DAD-EPG Document 18 Filed 05/08/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEMARREA MCCOY-GORDON,                             No. 1:19-cv-01669-DAD-EPG (PC)
12                       Plaintiff,
13           v.                                          ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
14    M. COTA, et al.,
                                                         (Doc. No. 15)
15                       Defendants.
16

17          Plaintiff DeMarrea McCoy-Gordon is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 10, 2020, the assigned magistrate judge issued findings and recommendations,

21   recommending dismissal of plaintiff’s complaint without leave to amend. (Doc. No. 15.) With

22   respect to plaintiff’s claims alleging that his inmate grievance against defendant Sherman was not

23   properly processed, the magistrate judge found that: (1) plaintiff did not connect these allegations

24   to a defendant named in this action; and (2) even if he had, prisoners are not entitled to a specific

25   administrative grievance procedure and there is no liberty interest in the processing of inmate

26   grievances. (Id. at 6.) With respect to plaintiff’s First Amendment retaliation claims, the

27   magistrate judge found that the allegedly retaliatory actions taken by the named defendants were

28   not retaliatory because, in his complaint, “Plaintiff himself describes events that precipitated each
                                                        1
     Case 1:19-cv-01669-DAD-EPG Document 18 Filed 05/08/20 Page 2 of 3

 1   allegedly false write-up.” (Id. at 8.) The magistrate judge found that “Plaintiff only has a claim

 2   for retaliatory filing of charges if those charges [we]re false” (id. at 10), but that could not be the

 3   case here because the allegations in the complaint demonstrate that defendants’ filing of the

 4   prison disciplinary charges against plaintiff were not false. The magistrate judge therefore

 5   recommended dismissing plaintiff’s complaint without leave to amend. (Id. at 11) (“[T]he facts

 6   alleged, even take as true and construed in Plaintiff’s favor, do not state a claim under the

 7   applicable legal standards.”). On April 29, 2020, plaintiff filed objections to the pending findings

 8   and recommendations. (Doc. No. 16.) On that same date, plaintiff also filed a first amended

 9   complaint, which the court construes as a proposed first amended complaint. (Doc. No. 17.)

10          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

11   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

12   objections and his proposed first amended complaint, the court concludes that the findings and

13   recommendations are supported by the record and by proper analysis.

14          In his objections, plaintiff argues that all he needs to do to plausibly state a First

15   Amendment retaliation claim is to allege a chronology of events from which retaliation may

16   plausibly be inferred. (Doc. No. 16 at 2–3.) Plaintiff contends that his complaint did allege such

17   a chronology of events. (Id. at 3.) To the extent that the undersigned disagrees with his

18   contention in this regard, plaintiff requests that he be granted leave to amend his complaint. (Id.)

19   “Because direct evidence of retaliatory intent rarely can be pleaded in a complaint,” plaintiff

20   argues that “allegation[s] of a chronology of events from which retaliation can be inferred [are]
21   sufficient to survive dismissal.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012). That is

22   an accurate statement of the law. However, here, the magistrate judge has correctly found that

23   plaintiff’s complaint does not plausibly allege such a chronology of events because the

24   complaint’s allegations on their face demonstrate that defendants were justified in writing him up

25   for prison disciplinary violations each time that they did so. Plaintiff’s objections do not

26   meaningfully dispute the magistrate judge’s findings in this regard. Instead, plaintiff continues to
27   argue that an isolated comment by defendant Cota—stating “that’s snitching” in response to

28   realizing that plaintiff was pursuing litigation relating to his earlier confinement at a different
                                                         2
     Case 1:19-cv-01669-DAD-EPG Document 18 Filed 05/08/20 Page 3 of 3

 1   prison facility— “was the motivating factor behind all of the harassing write-ups[.]” (Doc. No.

 2   16 at 3.) The pending findings and recommendations correctly note, however, that is not the case:

 3   each of the prison disciplinary write-ups that plaintiff takes issue with appears to have been

 4   justified based on plaintiff’s own allegations as set forth in his pending complaint. Moreover, the

 5   undersigned has reviewed plaintiff’s proposed first amended complaint and finds that it, too,

 6   suffers from the same fatal defect identified in the pending findings and recommendations:

 7   namely, the allegations in that proposed first amended complaint demonstrate that defendants did

 8   not falsely write him up nor did they retaliate against him for exercising his First Amendment

 9   rights. Accordingly, and especially in light of plaintiff’s failure to cure the noted deficiencies in

10   his proposed first amended complaint despite having been provided with the analysis of the

11   findings and recommendations, the court finds that the granting of leave to amend is not

12   warranted. See Centeno v. Wilson, No. 1:08-cv-01435-FJM, 2010 WL 1980157, at *1 (E.D. Cal.

13   May 17, 2010) (“A motion for leave to amend may be denied if it appears to be futile or legally

14   insufficient.”).

15           For the reasons set forth above,

16           1.         The April 10, 2020 findings and recommendations (Doc No. 7) are adopted;

17           2.         This action is dismissed without leave to amend due to plaintiff’s failure to state a

18                      cognizable claim; and

19           3.         The Clerk of the Court is directed to close this case.

20   IT IS SO ORDERED.
21
         Dated:     May 8, 2020
22                                                          UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                           3
